Exhibit 10.1
 
 

 
January 24, 2012


John G. Duffy
KBW, Inc.
787 7th Avenue
New York, NY 10019


Re: Notice of Non-Extension of Employment Agreement (“Notice”)


Dear Mr. Duffy:


Reference is made to the Employment Agreement (the “Agreement”), entered into by
and between you and KBW, Inc., a Delaware corporation (the “Company”), dated as
of February 1, 2010. All capitalized terms used herein and not otherwise defined
shall have the definitions used in the Agreement.


Under Section 1 of the Agreement, on each anniversary of the date of the
Agreement (each such anniversary, the “Renewal Date”), the term of the Agreement
automatically extends to terminate on the third anniversary of such Renewal Date
unless, at least thirty (30) days prior to the Renewal Date, the Company or you
delivers notice to the other party stating that it desires or you desire (as the
case may be) not to extend the Employment Period. Under the Agreement, the next
Renewal Date will be February 1, 2012.


This letter constitutes Notice to you from the Company, delivered in accordance
with Section 1 and Section 12(b) of the Agreement, that the Employment Period
shall not be extended and, accordingly, the term of the Agreement will expire on
February 1, 2014, subject to earlier termination in accordance with the terms of
the Agreement.


Please execute this letter to acknowledge your receipt of this Notice and return
one such executed original copy to the Company.





    Sincerely,               KBW, Inc.          
 
By:
/s/ Mitchell B. Kleinman       Name: Mitchell B. Kleinman       Title: General
Counsel          

 
 
I hereby acknowledge receipt of this Notice, properly delivered to me.
 

    /s/ John G. Duffy           John G. Duffy          

 
 
 

       

cc: Stephen W. Skonieczny, Esq.       Dechert LLP       1095 Avenue of the
Americas       New York, NY 10036-6797
   

 

--------------------------------------------------------------------------------